Filed 8/31/20 P. v. Luquin CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A156155
 v.
 WILLEBALDO ESTRADA-                                                    (Contra Costa County
 LUQUIN,                                                                Super. Ct. No. 5-181539)
           Defendant and Appellant.


         A jury convicted Willebaldo Estrada-Luquin of two charges related to
driving under the influence (DUI). He argues the trial court committed
Batson/Wheeler error when it sustained a peremptory challenge to a single
juror. We agree with the trial court that the defense did not make a prima
facie showing of discriminatory exercise of the peremptory challenge and
affirm.
                                                  BACKGROUND
         One evening in July 2017, Estrada-Luquin ran a stop sign and hit
another vehicle going through the intersection. Officers responding to the
scene observed Estrada-Luquin had bloodshot eyes, an unsteady gait, and
smelled like alcohol. He failed field sobriety tests. Tests of his blood alcohol
content taken at the police station a couple of hours after the collision
measured .27 and .25 percent.


                                                               1
      The Contra Costa County District Attorney filed an information
charging Estrada-Luquin with four felony offenses: (1) driving under the
influence within ten years of a prior felony DUI offense (Veh. Code, §§ 23152,
subd. (a), 23550.5), count 1); (2) driving with a blood alcohol content in excess
of .08 percent within ten years of a prior felony DUI offense (Veh. Code, §§
23152, subd. (b), 23550.5, count 2); (3) driving under the influence of alcohol
within ten years of three other DUI offenses (Veh. Code, §§ 23152, subd. (a),
23550, count 3); and (4) driving with a blood alcohol content in excess of .08
percent within ten years of three other DUI offenses (Veh. Code, §§ 23152,
subd. (b), 23550, count 4). Estrada-Luquin was also charged with
misdemeanor driving on a suspended or revoked license after a DUI
conviction (Veh. Code, § 14602.1, subd. (a), count 5).
      Estrada-Luquin pleaded no contest to the misdemeanor charge of
driving on a suspended license and waived a jury trial on the prior
convictions. The prosecution dismissed counts 3 and 4, and Estrada-Luquin
stood trial for the charges in counts 1 and 2. During trial, he was assisted by
a Spanish language interpreter. A jury found him guilty of both charges. In
a separate proceeding, the trial court found his prior convictions true. He
was sentenced to three years in state prison. This appeal followed.
                                DISCUSSION
      Estrada-Luquin is a Hispanic male. He argues the prosecutor
improperly exercised a peremptory challenge against Juror 41, who was also
a Hispanic male, on the basis of race. He contends the trial court erred when
it denied his Batson/Wheeler motion challenging the strike. (People v.
Wheeler (1978) 22 Cal. 3d 258, 276-277 (Wheeler); Batson v. Kentucky (1986)
476 U.S. 79, 88 (Batson).)




                                        2
      Both the state and federal Constitutions prohibit the use of peremptory
challenges intended to remove prospective jurors on the basis of group bias.
(Batson, supra, 476 U.S. at p. 89; Wheeler, supra, 22 Cal.3d at pp. 276-277.)
The now familiar Batson/Wheeler inquiry consists of three distinct steps.
First, the opponent of the strike must make out a prima face case by showing
that the totality of the relevant facts gives rise to an inference of
discriminatory purpose in the exercise of peremptory challenges. Second, if
the prima facie case has been made, the burden shifts to the proponent of the
strike to explain adequately the basis for excusing the juror by offering
permissible, nondiscriminatory justifications. Third, if the party has offered
a nondiscriminatory reason, the trial court must decide whether the opponent
of the strike has proved the ultimate question of purposeful discrimination.
(Johnson v. California (2005) 545 U.S. 162, 168 (Johnson).) “ ‘The ultimate
burden of persuasion regarding [discriminatory] motivation rests with, and
never shifts from, the [defendant].’ ” (People v. Manibusan (2013) 58 Cal. 4th
40, 75.)
      “Review of a trial court's denial of a [Batson/Wheeler] motion is
deferential, examining only whether substantial evidence supports its
conclusions.” (People v. Lenix (2008) 44 Cal. 4th 602, 613; see People v.
Crittenden (1994) 9 Cal. 4th 83, 117 [“ ‘ “Because Wheeler motions call upon
trial judges’ personal observations, we view their rulings with ‘considerable
deference’ on appeal.” ’ ”)
      Initially, the trial court conducted a brief voir dire of Juror 41 based on
his responses to a jury questionnaire. He had served on a prior jury, and in
follow-up, explained to the court the case was a criminal matter involving
allegations of child abuse and that the jury had reached a verdict. After he




                                         3
stated he could judge all witnesses by the same standards, this exchanged
occurred:
     [The Court]: You indicated that you may have a belief that would
     prevent you from determining whether someone is guilty or not guilty
     of a crime?
     [Juror 41]: Yes, where, for example, a murder case or a manslaughter,
     my conscience will kind of affect that decision.
     [The Court]: Does that impact you on a case of this nature?
     [Juror 41]: No.
The prosecutor later followed up:
     [Prosecutor]: You said you might have a belief that would affect a
     murder or manslaughter case but not necessarily a DUI case; is that
     true?
     [Juror 41]: Yes.
     [Prosecutor]: What belief would affect you in a murder case, for
     example?
     [Juror 41]: I studied the Bible, and in those cases it’s kind of difficult
     for my conscience to decide.
     [Prosecutor]: Are you leaning in favor of one party over the other in
     that situation?
     [Juror 41]: It’s just the—the proof without reasonable doubt, you need
     to have more witnesses, you need to have more information than just
     what is given in those cases.
     [Prosecutor]: So what I think I hear you saying, and you can correct me
     if I’m wrong, is you might feel like that’s a more serious case?
     [Juror 41]: Yes. Correct.




                                       4
      [Prosecutor]: And in that instance, you might find yourself needing
      more?
      [Juror 41]: Yes.
      The prosecutor continued: “One of the things we ask you to do as a
juror is set aside any kind of sympathy. You’re not to consider things like
punishment, and, you know, you’re supposed to treat all of these cases
seriously. So I want to make sure, do you feel like that’s something that you
can do or do you feel like that belief might affect you in any way when you go
back into the deliberation room?’ Juror 41 responded, “No, I can do it. [¶] . . .
[¶] I’ve done it before,” in an apparent reference to his prior jury service.
The prosecutor asked, “And this one witness rule, are you comfortable with
that?” Juror 41 replied, “Yes, the way that it was explained.” The prosecutor
then asked Juror 41 the same questions she asked the other prospective
jurors. Referring to the clear liquid in her cup, she asked what he thought it
was. Juror 41 responded that it looked like water and it was unlikely to be
something else. Describing a hypothetical trial scenario, she asked what his
verdict would be for a friend who drove home perfectly but with a blood
alcohol content over .08 percent. He replied, “Guilty.”
      Defense counsel’s voir dire of Juror 41 continued to examine his
responses to earlier questions:
      [Defense Counsel]: [Y]ou were talking to us earlier about—about
      homicide trials, they feel different to you?
      [Juror 41]: Yes.
      [Defense counsel]: They feel more serious to you?
      [Juror 41]: Yes. My Bible states that it would be two witnesses that
      actually saw the event or confession.




                                        5
      [Defense counsel]: So if you become one of our jurors— I’ll—I’ll just
      clarify this, though. But because this case is a DUI, it’s not that you
      would take it not seriously, you would still take this case serious, too;
      am I getting that right?
      [Juror 41]: Yes. Of course I would take it seriously.
      [Defense counsel]: I’m just clarifying with you, sir.
      The prosecutor excused Juror 41 with a peremptory challenge. Defense
counsel asserted a Batson/Wheeler objection and stated her reasons: “[Juror
41], late middle age to early old age, however, based on his last name, his
appearance and the fact that he does have, as I believe, a slight accent who is
speaking English, he is Hispanic. He is the only Hispanic male currently on
the jury within the 18—excuse me, he may be the only Hispanic male who
remains in our pool. We did have [Mr. N.] earlier, but it’s unclear whether or
not he returned for this morning’s session. [¶] [Juror 41], the only thing that
I can recall that he said that was unusual was that he would consider a
homicide case more serious for some biblical reasons about—to be honest, I
didn’t quite follow the witness—in a homicide case for his biblical teachings,
but otherwise he said that, you know, he could follow the law. He’s been a
juror previously. [¶] And my concern is that my client, obviously, is a
Hispanic male, and my client is here with a translator. And I believe that
[Juror 41] is bilingual, though I do not know that definitively.”
      The trial court overruled defense counsel’s Batson/Wheeler objection.
It stated: “So, again, the standard I’m applying will be the same as I’ve
previously articulated for Johnson versus California. As I mentioned, being
male is a cognizable group and being Hispanic—or a Hispanic male are all
cognizable groups, and I do find that [Juror 41] is Hispanic for the record. [¶]
So the question is whether a prima facie case has been shown. I think it’s



                                        6
also relevant to say that I think we have (Prospective Juror No. 10) is pretty
clearly a Hispanic female juror still in the group of 12, and I think we’ve had
one Hispanic juror, [Ms. P.], excused by the defense on the peremptory
challenge. [¶] On the issue of whether there’s a prima facie showing that the
excusal of [Juror 41] is based on his race, I’m going to deny the prima facie
showing. I don’t find a prima facie showing, so I’m going to deny the motion
on that basis. But I will again allow [the prosecutor] to articulate her
reasons, if she wishes to do so for any potential review.”
      The prosecutor explained, “[Juror 41] did mark on the questionnaire
that he had a belief that might make it difficult to be fair in this trial. When
probed, he did say that it would mainly affect a case such as a murder or
manslaughter, something that he would consider to be more serious. He kind
of went back and forth on that issue. But I do have concerns that he would
take this case seriously enough as compared to a murder or manslaughter
case. [¶] He also talked about how he has a conscience that affects his
decisions. And while he mentioned it would have less of an impact in this
case, it’s still a concern to me when [defense counsel] followed up with [Juror
41], he said something to the effect of the Bible dictates that you need two
witnesses at minimum who see any event. [¶] Obviously, I didn’t have a
chance to follow up with him at that point, but once I heard that, it confirmed
for me that his—even though he was kind of going back and forth, there is a
concern there that the one witness rule would be something that was difficult
for him to follow. [¶] As the Court noted just now, there is a Hispanic female
still in the box. And, again, as the Court noted, the defense also did kick
somebody who is seemingly Hispanic as well. [¶] And that would conclude
my remarks.” Without evaluating or commenting on the prosecutor’s
reasons, the court then directed the jurors return to the courtroom.



                                        7
      We agree with the trial court’s conclusion that Estrada-Luquin failed to
make a prima facie showing that Juror 41 was excused because he is
Hispanic.
      “A prima facie case of racial discrimination in the use of peremptory
challenges is established if the totality of the relevant facts ‘ “gives rise to an
inference of discriminatory purpose.” ’ ” (Johnson, supra, 545 U.S. at p. 168.)
“Although the question at the first stage concerning the existence of a prima
facie case depends on consideration of the entire record of voir dire as of the
time the motion was made [citation], we have observed that certain types of
evidence may prove particularly relevant. [Citation.] Among these are that a
party has struck most or all of the members of the identified group from the
venire, that a party has used a disproportionate number of strikes against
the group, that the party has failed to engage these jurors in more than
desultory voir dire, that the defendant is a member of the identified group,
and that the victim is a member of the group to which the majority of the
remaining jurors belong. [Citation.] A court may also consider
nondiscriminatory reasons for a peremptory challenge that are apparent from
and ‘clearly established’ in the record [citations] and that necessarily dispel
any inference of bias.” (People v. Scott (2015) 61 Cal. 4th 363, 384 (Scott).)
      The record does not support an inference of discriminatory purpose
necessary to make a prima facie case of discrimination. As the court
observed, the prosecutor had not excused other Hispanic jurors prior to Juror
41, and the jury included at least one other Hispanic juror. In fact, it appears
defense counsel challenged the only other Hispanic juror removed from the
jury before Juror 41. Nor would we characterize the prosecutor’s voir dire of
Juror 41 as desultory. She engaged in the same questioning she employed
with other prospective jurors. She followed up on questions the court



                                         8
considered important enough to follow up on, and which defense counsel
touched on, as well. Juror 41’s responses to the questions on bias also
provided grounds for a challenge. In his questionnaire, Juror 41 stated he
held certain beliefs that would prevent him from determining a defendant’s
guilt. When he was asked to explain further, he said his conscience would
affect his decisions in, for example, murder and manslaughter cases, which
he considered more serious than a DUI case. Eventually, he explained his
Bible studies made homicide cases “kind of difficult for [his] conscience to
decide.” Even defense counsel described the response as “unusual” and hard
for her to follow. Although Juror 41 said that such difficulties for him would
arise in murder or manslaughter cases, his response could reasonably raise a
concern by the prosecutor that Juror 41’s Bible studies may conflict with the
applicable law or the court’s instructions, even in a DUI case. A prosecutor
could reasonably want to avoid such a risk. The totality of the circumstances
shows there were nondiscriminatory reasons to excuse Juror 41 that dispel
any inference of racial bias.
      Estrada-Luquin suggests the analysis we have employed applies an
incorrect standard of review. He says that we may not disregard the
prosecutor’s stated reasons for exercise of the challenge in response to the
third stage of analysis under Johnson because her statement of reasons
implies the court found a prima facie case. Thus, Estrada-Luquin argues we
must assess the credibility and weight of the prosecution’s justification for
the challenge. He contends our approach contradicts the United States
Supreme Court’s holding in Hernandez v. New York (1991) 500 U.S. 352, 359
(Hernandez) that “such review moots the prima facie stage.” We disagree.
      In Hernandez, the Supreme Court stated, “Once a prosecutor has
offered a race-neutral explanation for the peremptory challenges and the trial



                                       9
court has ruled on the ultimate question of intentional discrimination, the
preliminary issue of whether the defendant had made a prima facie showing
becomes moot.” (Hernandez, supra, 500 U.S.. at p. 359.) But our Supreme
Court later observed, “ [A] trial court’s request that the prosecutor provide
reasons for his or her exercise of a peremptory challenge is not an implicit
finding the defendant has established a prima facie case, and does not moot
the issue, in every instance.” (See People v. Taylor (2010) 48 Cal. 4th 574,
612-614.) In Scott, our Supreme Court read Hernandez to hold that “the
issue of whether the defendant had made a prima facie showing of
discrimination was moot only in the particular circumstance where the trial
court failed to consider whether a prima facie showing had been made, and
ruled instead on the ultimate question of intentional discrimination.” (Scott,
supra, 61 Cal.4th at p. 393.) Here, the trial court clearly found defense
counsel failed to make a prima facie showing of discrimination, so Hernandez
does not apply. (See ibid. [“[A]s we have previously explained, Hernandez
has no application where, as here, the trial court ‘expressly found a prima
facie case of discrimination was not established.’ ”].) Accordingly, we need
not assess the prosecutor’s statement of reasons and do not address Estrada-
Luquin’s arguments regarding the suspect validity of those statements.
      Defendant also argues the presence of other prospective Hispanic jurors
cannot excuse a discriminatory challenge or pretextual reasoning offered to
support one. In a totality of circumstances analysis, however, whether the
prosecutor has stricken most or all prospective jurors in the identified group
may be one of many considerations in determining whether defense counsel
made a prima facie case. (See Scott, supra, 61 Cal.4th at p. 384.) As we have
discussed, additional factors, including Juror 41’s responses to the court and




                                       10
the prosecutor’s non-desultory questions, when viewed in light of the entire
record, dispelled any inference of discrimination.
                               DISPOSITION
      The judgment is affirmed.




                                      11
                                         _________________________
                                         Siggins, P.J.


WE CONCUR:


_________________________
Fujisaki, J.


_________________________
Petrou, J.




People v. Estrada-Luquin, A156155


                                    12